                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 ALLEN WILLIAM PURVIS,

               Plaintiff,                                  No. C19-4036-LTS

 vs.
                                                  MEMORANDUM OPINION AND
 ANDREW SAUL, Commissioner of                       ORDER ON REPORT AND
 Social Security,                                    RECOMMENDATION

               Defendant.

                              ___________________________

                                  I.    INTRODUCTION
        This case is before me on a Report & Recommendation (R&R) entered by United
States Magistrate Judge Mark A. Roberts. Doc. No. 23. Judge Roberts recommends
that I affirm the Commissioner of Social Security’s partial denial of plaintiff Allen Purvis’
applications for disability insurance benefits (DIB) under Title II of the Social Security
Act (the Act), 42 U.S.C. §§ 401, et seq., and supplement security income (SSI) benefits
under Title XVI of the Act, 42 U.S.C. §§ 1381, et seq. Purvis has filed objections (Doc.
No. 24) to the R&R. The Commissioner has not responded.


                            II.    APPLICABLE STANDARDS
A.      Judicial Review of the Commissioner’s Decision
        The Commissioner’s decision must be affirmed “if it is supported by substantial
evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir.
2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner . . . as to any fact,
if supported by substantial evidence, shall be conclusive . . . .”). “Substantial evidence
is less than a preponderance, but enough that a reasonable mind might accept as adequate
to support a conclusion.” Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir. 2003) (quoting



       Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 1 of 19
Kelley v. Callahan, 133 F.3d 583, 587 (8th Cir. 1998)). The Eighth Circuit has explained
that the standard “is something less than the weight of the evidence and allows for the
possibility of drawing two inconsistent conclusions, thus it embodies a zone of choice
within which the [Commissioner] may decide to grant or deny benefits without being
subject to reversal on appeal.” Culbertson v. Shalala, 30 F.3d 934, 939 (8th Cir. 1994)
(quoting Turley v. Sullivan, 939 F.2d 524, 528 (8th Cir. 1991)).
      To determine whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the ALJ.” Vester v. Barnhart, 416 F.3d
886, 889 (8th Cir. 2005).      The court considers both evidence which supports the
Commissioner’s decision and evidence that detracts from it. Kluesner v. Astrue, 607
F.3d 533, 536 (8th Cir. 2010).       The court “must search the record for evidence
contradicting the [Commissioner’s] decision and give that evidence appropriate weight
when determining whether the overall evidence in support is substantial.” Baldwin v.
Barnhart, 349 F.3d 549, 555 (8th Cir. 2003). However, the court does not “reweigh the
evidence presented to the ALJ,” id. at 555, or “review the factual record de novo.” Roe
v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citation omitted).
      If, after reviewing the evidence, the court “find[s] it possible to draw two
inconsistent positions from the evidence and one of those positions represents the
Commissioner’s findings, [the court] must affirm the [Commissioner’s] denial of
benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v. Astrue, 547 F.3d 933, 935 (8th
Cir. 2008)). This is true even if the court “might have weighed the evidence differently.”
Culbertson, 30 F.3d at 939 (citation omitted).         The court may not reverse the
Commissioner’s decision “merely because substantial evidence would have supported an
opposite decision.” Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984); see also
Goff v. Barnhart, 421 F.3d 785, 789 (8th Cir. 2005) (“[A]n administrative decision is
not subject to reversal simply because some evidence may support the opposite
conclusion.”).


                                            2

     Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 2 of 19
B.     Review of Report and Recommendation
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.
28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573 (1985) (quoting United States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948)). However, a district judge may elect to review an R&R under
a more-exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.
Thomas v. Arn, 474 U.S. 140, 150 (1985).




                                             3

     Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 3 of 19
                                    III.   THE R&R
       In August 2010, Purvis suffered a severe back injury while working as a heavy
equipment operator. AR 34, 38–39. The injury required surgery and Purvis has not
worked since. Id. In October 2012, he filed an application for DIB. AR 60. After
being denied initially and upon reconsideration, his application was again denied after a
hearing on February 12, 2014. Id. The Appeals Council declined to review the decision
on June 25, 2015. AR 75.
       On September 22, 2016, Purvis protectively filed another application for DIB and
SSI alleging an onset date of February 20, 2014. AR 10. The application was denied
initially and upon reconsideration. AR 10, 83–126. After a hearing, an Administrative
Law Judge (ALJ) applied the familiar five-step evaluation process and issued a decision
that was partially favorable to Purvis. AR 7–26. The ALJ found that Purvis became
disabled on October 4, 2017, due to a spine disorder, obesity and congestive heart failure.
AR 14, 19–20. However, because Purvis’ insured status for DIB expired December 31,
2015, he was eligible only for SSI after that date. AR 20. As for the period from the
alleged onset date, February 20, 2014, until his congestive heart condition was discovered
on October 4, 2017, the ALJ found Purvis was not disabled because there was a
significant number of jobs Purvis could have performed. AR 18–19. The Appeals
Council denied Purvis’ request for review on June 13, 2019. AR 1. Purvis then timely
filed a complaint requesting judicial review in this court. He alleges three errors that
warrant reversing the Commissioner’s disability determination for the time period
between February 20, 2014, and October 4, 2017.             Doc. Nos. 1, 3, 19.        The
Commissioner resists Purvis on all three grounds. Doc. No. 21.
       Purvis first argues that the ALJ erred at Step Three by failing to properly evaluate
whether his impairments met or equaled Listing 1.04 (disorders of the spine). Doc. No.
19 at 5. Though the listing was mentioned by name, Purvis contends the ALJ failed to
sufficiently explain why his impairments did not meet or equal it.         Id. at 8.   The
Commissioner argues that Purvis’ argument should be deemed waived because his
                                            4

     Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 4 of 19
attorney admitted during the hearing that he could not meet the listing. Doc. No. 21 at
6–7. The Commissioner also argues the ALJ did not err because Purvis failed to show
that his symptoms met Listing 1.04’s severity and duration requirements. Id. at 7.
       Purvis next contends that the ALJ erred when determining his Residual Functional
Capacity (RFC) by failing to give controlling weight to an opinion from one of his treating
physicians, Dr. Leszek J. Marczewski. Doc. No. 19 at 9. He argues that this error led
to an inaccurate RFC and, therefore, an incorrect disability determination at Step Five.
Id. at 9, 12–13.    The Commissioner argues that the ALJ did not err because Dr.
Marczewski’s opinion for the time period at issue is supported by only a single conclusory
treatment note. Doc. No. 21 at 10–11. The Commissioner also contends that the opinion
is not supported by the record as a whole and was properly given little weight. Id.
       Finally, Purvis argues that the ALJ failed to give proper weight to his subjective
complaints of pain. Doc. No. 19 at 10. This created additional errors in his RFC. Id.
at 12–13. The Commissioner argues that the ALJ properly considered Purvis’ complaints
and accurately weighed them in light of the rest of the record. Doc. No. 21 at 13–14.
       With regard to the ALJ’s analysis at Step Three, Judge Roberts noted that Purvis’
attorney’s statements at the hearing could have preclusive effects on judicial review but
decided to evaluate the merits of Purvis’ argument. Doc. No. 23 at 9. After reviewing
Purvis’ extensive medical record, Judge Roberts found that “while there is evidence that
[he] experienced each of the individual symptoms [in Listing 1.04] at various medical
appointments” there is no evidence “that [he] experienced the symptoms at the same time
or consistently over a 12-month period.” Id. at 14. Most notable was evidence that
Purvis saw significant improvement in some symptoms over the course of physical
therapy and lacked consistent positive straight-leg raise tests. Id. at 14. Judge Roberts
also noted that the record indicated Purvis had “mostly normal reflexes and was not in
acute distress or uncomfortable at medical appointments, even when he reported to
physicians specifically for back pain.” Id. Thus, Judge Roberts found that the ALJ’s


                                            5

     Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 5 of 19
conclusion that Purvis did not meet the requirements of Listing 1.04(A) was supported
by substantial evidence. Id.
       Next, Judge Roberts considered whether the ALJ erred by giving little weight to
Dr. Marczewski’s opinion. Id. at 15–24. Judge Roberts noted that Dr. Marczewski’s
opinion consisted of “a standard check-box, fill-in-the-blank, short-answer Treating
Medical Source Statement” without any citations to medical records or detailed
explanations. Id. at 15–16. While Judge Roberts found that the nature, length and
frequency of Dr. Marczewski’s treatment relationship with Purvis warranted giving more
than little weight to his opinion for the relevant time period, he ultimately found those
factors outweighed by the lack of support for Dr. Marczewski’s opinion in his own
treatment notes and the record as a whole. Id. at 18–22. Further, the only statement
from Dr. Marczewski’s treatment notes that supported the severe limitations described in
his opinion was conclusory and was made after only one appointment with Purvis. Id.
at 20. Therefore, Judge Roberts concluded that Dr. Marczewski’s opinion was entitled
to neither controlling nor great weight and the ALJ’s decision to give it little weight was
supported by substantial evidence. Id. at 20, 23.
       Finally, Judge Roberts addressed Purvis’ subjective complaints of pain. Id. at 24–
30. After analyzing various accounts of Purvis’ complaints, Judge Roberts concluded
that they were unsupported by the medical record as a whole. Id. at 26–29. Thus, the
ALJ’s decision to give little weight to Purvis’ subjective complaints was supported by
substantial evidence. Id. at 29–30.
       For these reasons, Judge Roberts recommends that I affirm the Commissioner’s
finding that Purvis was not disabled from February 20, 2014, to October 4, 2017. Id. at
30.




                                            6

      Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 6 of 19
                                    IV.    ANALYSIS
       Purvis raises three objections to the R&R. His first objection largely echoes the
first argument in his principal brief. He argues that the ALJ erred at Step Three by (1)
finding that his impairments did not meet or equal Listing 1.04(A) and (2) failing to
adequately explain why his impairments did not meet or equal to Listing 1.04(A). Doc.
No. 24 at 1, 5, 7. His second and third objections, however, appear to attack the ALJ’s
conclusions from a new angle. In those objections he argues that the ALJ erred by giving
great weight to an opinion from Dr. Laura Griffith, one of the Commissioner’s medical
consultants, when considering Listing 1.04 and determining his RFC. Id. at 8–9. He
asserts that Dr. Marczewski’s opinion was no more conclusory than Dr. Griffith’s and
should have been given greater weight because it came from a treating physician. Id.
He also seems to argue that the ALJ should have given more weight to the testimony of
the Vocational Expert (VE) regarding his subjective complaints at Step Five. Id. at 12–
13.
       I will not consider Purvis’ objections to the extent that they were not raised to and
considered by Judge Roberts. See, e.g., United States v. Simeon, 115 F. Supp. 3d 981,
996 (N.D. Iowa 2015) (“Federal courts have repeatedly held that while the Magistrate
Judge Act, 28 U.S.C. § 631 et seq., permits de novo review by the district court if timely
objections are filed, absent compelling reasons, it does not allow parties to raise new
arguments or issues before the district court that were not presented to the magistrate.”).
Thus, assuming that Purvis seeks to object to Judge Roberts’ findings on Dr.
Marczewski’s opinion and his subjective complaints of pain in his latter two objections,
I will review those issues de novo. However, I will not consider whether the ALJ gave
proper weight to Dr. Griffith’s and the VE’s opinions.
       In addition, because the ALJ found that Purvis became disabled on October 4,
2017, I consider only whether the ALJ erred with regard to the previous period. Thus,
my analysis is confined to whether substantial evidence supports the ALJ’s conclusion


                                             7

      Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 7 of 19
that Purvis was not disabled between February 20, 2014, his alleged onset date, and
October 4, 2017, the day his heart condition was discovered.


A.      Listing 1.04
        At Step Three of the five-step process for determining disability, an ALJ must
compare a claimant’s impairments to the listings in 20 C.F.R. pt. 404, subpt. P, App. 1.
20 C.F.R. § 404.1520(a)(4)(iii). The listings “are descriptions of various physical and
mental illnesses and abnormalities” that are “defined in terms of several specific medical
signs, symptoms, or laboratory test results.” Sullivan v. Zebley, 493 U.S. 521, 529–30
(1990). If a claimant shows that his or her impairment is listed and meets all of the
listing’s medical criteria, then the claimant is considered disabled without further
analysis. Id.; 20 C.F.R. § 404.1520(d). If a claimant’s impairment does not meet all of
the criteria of a listed impairment, or if it is not a listed impairment, the claimant may
still conclusively establish a disability at Step Three by showing that his or her impairment
is medically equal to a listed impairment. 20 C.F.R. §§ 404.1520(d); 404.1526.
        Purvis argues that the ALJ erred by finding his impairment did not meet or equal
Listing 1.04(A)’s criteria. On the issue of whether Purvis’ attorney waived this argument
at the administrative hearing, I agree with Judge Roberts that the best course is to address
the merits of the argument.1 To establish a disability under Listing 1.04(A), a claimant
must provide evidence of:
     (1) a spine disorder that causes a compromised nerve root or spinal cord and
     (2) nerve root compression characterized by
        (a) neuro-anatomic distribution of pain,


1
  Purvis’ attorney stated that he thought “this is probably a step five case,” though there was
evidence that Purvis’ impairments were “flirting with [Listing] 1.04.” AR 32. Even if a
claimant can be precluded from making certain arguments on judicial review by waiving them
during the administrative hearing, counsel’s statements here do not approach the level of a
waiver.

                                              8

       Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 8 of 19
       (b) limitations of motion of the spine,
       (c) motor loss (atrophy with associated muscle weakness or muscle
       weakness) accompanied by sensory or reflex loss and
       (d) if there is involvement of the lower back, positive straight-leg raise test
       (sitting and supine).
20 C.F.R. Pt. 404, subpt. P, app. 1, § 1.04(A). The parties agree that Purvis has a spine
disorder in the lumbar region that is covered under § 1.04(A), but they disagree about
whether he has provided evidence that his disorder manifests all the required nerve root
compression symptoms. The Commissioner argues that Purvis has failed to show that he
suffered, or was expected to suffer, all of the required symptoms for the required duration
of 12 months or more. Doc. No. 21 at 7. Purvis argues that the record shows that he
has experienced all of the required symptoms at some point and that there is no
requirement that he show that all symptoms were simultaneously present for 12 months
or longer. Doc. No. 24 at 3. He also argues that the ALJ’s explanation of why he did
not medically equal the listing is inadequate. Id. at 5.
       The ALJ provided little explanation for his finding that Purvis’ impairments do
not meet or equal a listing at Step Three. After noting that he considered Listing 1.04
specifically, the ALJ stated only that his conclusion was supported by the record as a
whole and state agency medical consultants’ findings:
       The medical evidence of record does not contain findings supportive of
       listing level severity and state agency reviewing physicians concluded that
       the [Purvis’] impairments did not meet or equal any section in the Listing
       of Impairments.
AR 14. While this short explanation is not particularly helpful, this does not necessarily
mean that the ALJ erred. The Eighth Circuit has repeatedly held that “[a]n ALJ’s failure
to address a specific listing or to elaborate on his conclusion that a claimant’s impairments
do not meet the listings is not reversible error if the record supports the conclusion.”
Vance v. Berryhill, 860 F.3d 1114, 1118 (8th Cir. 2017). This is because “a deficiency
in opinion-writing is not a sufficient reason for setting aside an administrative finding
                                             9

     Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 9 of 19
where the deficiency had no practical effect on the outcome of the case.” Senne v. Apfel,
198 F.3d 1065, 1067 (8th Cir. 1999). Additionally, an ALJ “is not required to articulate
specific evidence supporting his or her finding that the individual’s impairment(s) does
not medically equal a listed impairment. Generally, a statement that the individual’s
impairment(s) does not medically equal a listed impairment constitutes sufficient
articulation for this finding.” SSR 17-2p, 2017 WL 3928306, at *4 (March 27, 2017).
Therefore, remand is necessary here only if the ALJ’s Step Three determination is not
supported by the record as a whole.
      As noted above, Listing 1.04(A) requires evidence that Purvis’ spine disorder
resulted in nerve root compression characterized by (a) neuro-anatomic distribution of
pain, (b) limitations of motion of the spine, (c) motor loss (muscle weakness)
accompanied by sensory or reflex loss and, because Purvis’ impairment involves the
lower back, (d) positive straight-leg raise tests. There is evidence in the record that
Purvis suffered from stenosis2 and disc displacement issues in the lumbar spine during
the relevant period, both of which could result in nerve compression. His physicians
noted these issues as early as December 8, 2014, and regularly attributed much of Purvis’
reported back and leg pain to them through October 4, 2017. AR 332, 339–42, 372–75,
425, 431, 518, 530, 1129, 1136, 1139. The record includes MRI results from September
2015, in which the reviewing physician noted a bulging disc at vertebrae L3-L4 and
“borderline stenosis” at L4-L5. AR 332. Thus, I turn to whether Purvis experienced
the required nerve compression symptoms.
      There is evidence that Purvis suffered from neuro-anatomic distribution of pain
throughout the relevant period, most often referred to in his treatment notes as lumbar
radiculopathy. He frequently and consistently reported pain, numbness and tingling in
his legs, with his symptoms generally more severe in his right leg than his left. AR 328–


2
 Stenosis means a stricture or narrowing of a canal or orifice. Stenosis, Stedman’s Medical
Dictionary 1695 (27th ed. 2000).

                                            10

    Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 10 of 19
29, 339–42, 372–75, 377, 379, 384–86, 434, 436, 448, 518, 530. He often characterized
his pain as ranging between a six and ten on a ten-point scale. AR 339–42, 347, 384–
86. Although there is a dispute regarding the proper weight to give to Purvis’ subjective
complaints of pain, discussed further below, there is sufficient evidence in the record to
suggest he has met this element of Listing 1.04(A).
       As for the other three symptoms in Listing 1.04(A), the record contains conflicting
evidence. The earliest evidence of limited spinal motion is a finding that Purvis was 75%
limited in his lumbosacral range of motion when he began physical therapy on August 2,
2015. Id. at 347–49. His physical therapist reported this same value in every treatment
note up through January 19, 2016. AR 353, 355, 357, 359, 361, 363, 365, 367.
However, the therapist also noted that Purvis had good rehabilitation potential,
consistently showed progress with treatment and that the “perceived improvement” at the
completion of treatment was “100%.” AR 349, 355, 357, 365, 367. Other providers
who saw Purvis during the time he was receiving physical therapy noted that the motion
of his spine was “normal” even though the movement sometimes caused him pain. Id.
at 340, 374. Physicians who examined Purvis after the end of physical therapy also noted
that the motion in his lumbar spine was normal. AR 377, 382. The next mention of
“limited movement” in the lumbar region of the spine was not until Purvis was
hospitalized due to his heart condition on October 4, 2017. AR 1129.
       The record as to motor and reflex loss is similar. Purvis’ primary physician and
physical therapist both found that he suffered from weakness in at least his right leg in
their first treatment notes from June 2015 and August 2015 respectively. AR 448, 347–
49. However, other contemporaneous and future treatment notes reported no weakness
in his lower body, AR 328–29, 330, 335, 339–42, 372–75, 382–86, 1129, and only
occasionally reported partial reflex or sensory loss in his legs. AR 328–29, 335, 339–
42, 382–86, 436, 438, 442, 1129.
       The evidence regarding straight-leg tests is also inconsistent. Purvis’ treating
physician noted that he had one positive test for his right leg in June 2015 and a “slightly
                                            11

     Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 11 of 19
positive” test for the right leg in July 2017. AR 448. However, a physician who treated
Purvis for lower back pain found negative straight-leg raise tests in both legs in December
2015 and January 2016. AR 340, 374.
       Because physicians found that he suffered each of the required symptoms at some
point in time during the relevant period, Purvis argues that he has provided sufficient
evidence to find that he met Listing 1.04(A). To find otherwise, he argues, would create
a standard requiring a claimant to show the simultaneous presence of all symptoms for
12 months that would be “near impossible” to meet. Doc. No. 24 at 2–4. Purvis relies
on Radford v. Colvin, 734 F.3d 288, 293 (4th Cir. 2013), in which the court refused to
adopt a bright line rule that a claimant must produce evidence showing that he or she
suffered from all symptoms in Listing 1.04(A) for at least 12 months. Id. The court
held instead that a claimant need only show that nerve root compression lasted, or was
expected to last, for at least 12 months and that it caused each of the required symptoms
at some point. Radford, 734 F.3d at 294.
       Purvis’ reliance on Radford is misplaced. Setting aside the fact that Radford is
not binding precedent, applying its holding here would be inappropriate. The purpose of
the listings is to streamline the decision-making process by identifying claimants whose
medical impairments are so severe that it is likely they would be found disabled regardless
of their vocational backgrounds. Bowen v. Yuckert, 482 U.S. 137, 153 (1987). The
Supreme Court has clearly established that a claimant meets a listing only if he or she has
shown that all medical criteria has been met. Zebley, 493 U.S. at 530. Thus, a spinal
disorder with “nerve root compression” is an impairment severe enough to warrant an
automatic finding of disability only when it causes the four symptoms identified in the
criteria for the required amount of time. While the record shows that physicians identified
each of the four required symptoms at some point in time, it also shows many times when
physicians specifically found that Purvis did not suffer from some of them despite his
continuing impairment. Some findings that Purvis did not suffer from the required
symptoms were contemporaneous with findings that he was positive for them, raising
                                            12

     Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 12 of 19
questions about whether he actually suffered the symptoms at that point in time. Other
negative findings were subsequent to positive findings, suggesting that the symptoms
disappeared over time even if they were previously present. These inconsistent findings
provided adequate grounds for the ALJ to find that Purvis’ lower back impairment did
not cause all four required symptoms for at least 12 months during the relevant time
period.
       Further, even if Radford was binding precedent, it is distinguishable here. The
Fourth Circuit considered only whether a claimant who suffered all four Listing 1.04(A)
symptoms at some point throughout an extensive medical record must provide evidence
showing that he suffered those symptoms during the same 12-month period to meet the
listing. Radford, 734 F.3d at 292–93. The court did not address the situation here, in
which a claimant who suffered each of the symptoms at some point meets the listing even
when there is evidence that he did not suffer some of those symptoms within the same
12-month period. This case lies outside Radford’s holding.
       Based on my de novo review, I find that there is substantial evidence supporting
the ALJ’s determination that Purvis did not meet or medically equal Listing 1.04(A). His
objection on this issue is overruled.


B.     Dr. Marczewski’s Opinion
       Purvis argues that the ALJ erred in determining his RFC because he did not give
appropriate weight to the opinion of his treating physician, Dr. Marczewski. In a medical
source statement completed in September 2018, Dr. Marczewski marked that Purvis can
sit no more than four total hours in a day; that he cannot sit, walk or stand for more than
15 minutes at a time; that he can occasionally lift no more than 10 pounds; and that he
cannot bend over or stoop. AR 5318–19, 5321. He also stated that Purvis had suffered
these limitations since at least February 2014. AR 5320. Purvis argues that this is
supported by Dr. Marczewski’s finding after the first appointment that Purvis suffered
from a severe and chronic spinal disorder that renders him “not employable.” AR 448.
                                            13

     Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 13 of 19
       Generally, a treating physician’s opinion is given controlling weight when “it is
well-supported by medically acceptable clinical and laboratory diagnostic techniques and
is not inconsistent with the” record as a whole. Halverson v. Astrue, 600 F.3d 922, 929
(8th Cir. 2010); see also 20 U.S.C. §§ 404.1527(c)(2), 416.927(c)(2). When an opinion
is not entitled to controlling weight, the weight it should receive depends on several
factors, such as the nature and length of the physician’s treatment relationship with the
claimant, whether the opinion is supported by medical evidence, whether the opinion is
consistent with the medical record and whether the treating physician is a specialist in the
area about which he or she opines. 20 U.S.C. §§ 404.1527(c)(1)–(6), 416.927(c)(1)–
(6). An ALJ may discount or disregard the opinion if other medical assessments are
supported by more thorough or better evidence. Fentress v. Berryhill, 854 F.3d 1016
(8th Cir. 2017). The same is true if the opinion is conclusory or inconsistent with the
record as a whole. Julin v. Colvin, 826 F.3d 1082, 1088 (8th Cir. 2016). Whatever the
weight given to an opinion, the ALJ must give good reasons for it. Singh v. Apfel, 222
F.3d 448, 452 (8th Cir. 2000); Prosch v. Apfel, 201 F.3d 1010, 1013 (8th Cir. 2000).
       The ALJ agreed that Dr. Marczewski’s opinion accurately reflected Purvis’
limitations after October 4, 2017, but found that the record did not support his opinion
that the limitations extended back to February 2014. Because Dr. Marczewski did not
begin treating Purvis until June 2015, and because the opinion was otherwise inconsistent
with the record before October 2017, the ALJ gave the opinion little weight for any
period before then. AR 14, 17. Thus, in his RFC findings for the period from February
20, 2014, to October 4, 2017, the ALJ relied primarily on the RFC assessment of a state
agency consultant. AR 14. He concluded that Purvis was able to “perform light work .
. . only occasionally climb ramps and stairs; never climb ladders, ropes, or scaffolds;
and occasionally balance, stoop, kneel, crouch, and crawl.” Id. The state agency
consultant’s opinion also noted that Purvis can lift or carry 20 pounds occasionally and
10 pounds frequently and that he can stand, walk or sit for up to 6 hours out of an 8-hour
workday. AR 90–91.
                                            14

     Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 14 of 19
       Though the ALJ did not provide a detailed explanation as to why he did not give
Dr. Marczewski’s opinion controlling weight, his decision to do so is supported by
substantial evidence because the opinion is unsupported by objective medical findings.
First, as the ALJ noted, Dr. Marczewski did not begin treating Purvis until June 2015.
AR 448. This alone weakens any deference Dr. Marczewski’s opinion should receive
for any period before that point. In addition, Dr. Marczewski did not cite any specific
medical findings. He filled out a standard fill-in-the-blank, check-the-box form that
provided no explanation or justification for his conclusions. The Eighth Circuit has
repeatedly noted that RFC opinions in which a physician merely checks boxes or circles
answers without citing medical evidence “possess ‘little evidentiary value.’” Thomas v.
Berryhill, 881 F.3d 672, 675 (8th Cir. 2018) (quoting Toland v. Colvin, 761 F.3d 931,
937 (8th Cir. 2014)); see also Anderson v. Astrue, 696 F.3d 790, 794 (8th Cir. 2012).
      Moreover, the vast majority of Dr. Marczewski’s records document Purvis’
treatment for diabetes, which is not among Purvis’ severe impairments. See AR 395–
469. There are only a few instances in which Dr. Marczewski performed clinical tests
that are typically used to assess lower back problems – such as straight-leg raise and
reflex tests – and, as already noted, those findings were not consistent with other
physicians’ findings or with some of his own subsequent findings. See AR 431, 433.
Accordingly, the decision to not give Dr. Marczewski’s opinion controlling weight is
supported by the evidence and the proper weight to which it is entitled therefore depends
on the factors specified in 20 C.F.R. §§ 404.1527(c) and 416.927(c).
       The first factors look to the nature and length of the treatment relationship. 20
C.F.R. §§ 404.1527(c)(1)–(2), 416.927(c)(1)–(2). Dr. Marczewski began treating Purvis
in June 2015 as a primary care provider. AR 448. This indicates that his opinion, if it
is entitled to any weight, should be given weight only for the latter half of the period in
question, June 2015 to October 2017, but not for February 2014 to June 2015. As Purvis’
primary care provider, most of Dr. Marczewski’s treatment focused on helping Purvis
control his diabetes. See AR 395–469. Though he sometimes noted Purvis’ back issues
                                            15

     Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 15 of 19
and pain, he referred Purvis to other physicians and physical therapists to help with
treatment and pain control. See AR 347–94. Because Purvis’ primary impairment during
that time was his lower back disorder, the fact that Dr. Marczewski sent him elsewhere
for that impairment supports a finding that his opinion on that impairment should be given
less weight.
       Next is the extent to which Dr. Marczewski’s opinion is supported by medical
evidence.      20 C.F.R. §§ 404.1527(c)(3), 416.927(c)(3).            As noted above, Dr.
Marczewski did not cite any specific medical evidence for his findings and rarely
performed tests for Purvis’ lower back issues. His conclusion that Purvis was disabled
and “not employable” after his first appointment also lacked any reference to medical
findings. This factor supports a finding that his opinion is entitled to little weight.
       The next factor is consistency with the record. 20 C.F.R. §§ 404.1527(c)(4),
416.927(c)(4). As discussed above, Dr. Marczewski’s initial findings regarding Purvis’
lower back issues were consistent with the initial findings of Purvis’ physical therapist.
AR 347–49, 448. However, these findings were contradicted by other contemporary and
future findings. AR 328–29, 330, 335, 339–42, 367, 372–75, 438. Dr. Marczewski
noted on later occasions that Purvis’ motor function and reflexes were normal. AR 431,
433. As such, Dr. Marczewski’s opinion is not consistent with the medical record
subsequent to his initial findings. This factor supports a finding that his opinion is entitled
to little weight.
       The final factor is whether Dr. Marczewski specializes in the medical issues his
opinion discusses and any other factor that may support or contradict his opinion. 20
C.F.R. §§ 404.1527(c)(5)–(6), 416.927(c)(5)–(6). Dr. Marczewski was Purvis’ primary
care provider. He is not a specialist in spinal disorders and he sent Purvis to other
providers for that issue while he focused on treating Purvis’ diabetes.           This factor
supports a finding that his opinion is entitled to little weight.




                                              16

     Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 16 of 19
       Based on my de novo review, I find that the ALJ’s decision to give Dr.
Marczewski’s opinion little weight is supported by substantial evidence.             Purvis’
objection on this issue is overruled.


C.     Purvis’ Subjective Complaints of Pain
       Finally, Purvis argues that the ALJ erred by not giving proper weight to his
subjective complaints of pain. Doc. No. 19 at 10–12. He argues that his reported pain
is consistent with and supported by his providers’ observations, MRI results, X-ray
images and other clinical findings. Id.
       When evaluating the credibility of a claimant’s subjective complaints, the ALJ
must consider the factors set forth in Polaski v. Heckler: “(1) the claimant's daily
activities; (2) the duration, frequency and intensity of the pain; (3) dosage, effectiveness,
and side effects of medication; (4) precipitating and aggravating factors; and (5)
functional restrictions.” Black v. Apfel, 143 F.3d 383, 386 (8th Cir. 1998); accord
Polaski, 739 F.2d 1320, 1321–22 (8th Cir. 1984), vacated, 476 U.S. 1167 (1986),
reinstated, 804 F.2d 456 (8th Cir. 1986). “Other relevant factors include the claimant’s
relevant work history and the absence of objective medical evidence to support the
complaints.”    Black, 143 F.3d at 386.       The ALJ may not discredit the claimant’s
allegations based solely on the absence of objective medical evidence, but the ALJ may
rest his credibility finding on “objective medical evidence to the contrary,” Ramirez v.
Barnhart, 292 F.3d 576, 581 (8th Cir. 2002), or “inconsistencies in the record as a
whole,” Brockman v. Sullivan, 987 F.2d 1344, 1346 (8th Cir. 1993). Courts must “defer
to an ALJ’s credibility finding as long as the ‘ALJ explicitly discredits a claimant’s
testimony and gives a good reason for doing so.’” Schultz v. Astrue, 479 F.3d 979, 983
(8th Cir. 2007) (quoting Hogan v. Apfel, 239 F.3d 958, 962 (8th Cir. 2001)).
       In evaluating Purvis’ complaints of pain, the ALJ relied on Dr. Griffith’s
assessment. AR 15–16. Dr. Griffith noted that imaging of Purvis’ lumbar spine was
generally normal for someone who has had lumbar fusion surgery. Id. She also noted
                                             17

     Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 17 of 19
that although some treatments, such as injections, had done little to help Purvis’ pain,
others, such as physical therapy, had helped significantly. Id. These facts, combined
with some internal inconsistencies in Purvis’ assessment of his own limitations, rendered
his subjective complaints only partially consistent with the record. Id. Based on that
opinion, as well as subsequent imaging that provided further evidence that the condition
of Purvis’ lumbar spine was normal, the ALJ determined that Purvis’ complaints were
not supported by the record before October 4, 2017. AR 16.
       The record does contain evidence that Purvis suffered pain attributable to his spinal
disorder. He frequently and consistently reported pain in his lower back and legs. AR
328–29, 339–42, 372–75, 377, 379, 384–86, 434, 436, 448, 518, 530. He sometimes
tested positive for pain when his lower back was manipulated. AR 339–42, 372–75, 448,
912. He provided a function report that showed a life greatly limited by pain, AR 285–
92, which was generally consistent with a function report filled out by his mother. AR
276–83. Additionally, when Purvis had a disability interview in October 2016, the
interviewer noted that Purvis had difficulty with sitting, standing and walking and
“appeared very uncomfortable” and “in pain.” AR 274.
       However, there is also evidence that Purvis’ pain was not as severe as he
sometimes claimed. Physicians often noted that Purvis did not appear to be in discomfort
or acute distress and sometimes noted that Purvis’ radiculopathy and pain were only
moderate or “not severe.” AR 335, 377, 379, 382–83, 431, 436, 440. Despite some
positive straight-leg raise tests, his tests were often negative and revealed normal strength
levels. AR 330, 335, 339–42, 372–75, 377–79, 382–86. Treatment records also show
that Purvis saw some improvement in his pain with medication, AR 381, 384, and
significant improvement with physical therapy. AR 355, 357, 365, 367.
       Given this conflicting evidence, a different ALJ may have given Purvis’ subjective
complaints more weight. However, my task is not to reweigh the evidence or to substitute
my own judgement for that of the ALJ. Instead, as noted above, I must determine
whether the ALJ’s conclusion is supported by substantial evidence. Based on my de novo
                                             18

     Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 18 of 19
review, I find that there is substantial evidence supporting the ALJ’s conclusions that
Purvis’ pain was not as severe as he claimed and that it improved significantly with
treatment. Purvis’ objection on this issue is overruled.


                                V.     CONCLUSIONS
      For the reasons set forth herein:
      1.     Purvis’ objections (Doc. No. 24) to the Report and Recommendation are
overruled.
      2.     I accept the Report and Recommendation (Doc. No. 23) without
modification. See 28 U.S.C. § 636(b)(1).
      3.     Pursuant to Judge Roberts’ recommendation:
             a.     The Commissioner’s disability determination is affirmed; and
             b.     Judgment shall enter against plaintiff and in favor of the
                    Commissioner.


      IT IS SO ORDERED.
      DATED this 13th day of August, 2020.




                                          __________________________
                                          Leonard T. Strand, Chief Judge




                                            19

    Case 5:19-cv-04036-LTS-MAR Document 25 Filed 08/13/20 Page 19 of 19
